DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
4.	Currently, there are no objection to the specification. 
Information Disclosure Statement
5.	No information disclosure statement (IDS) was submitted with the response received on 2/10/2021.
Drawings
6.	          The drawings submitted on 6/5/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Bitran et al. US PUB # 2017/0039480.
With regards to claim 1, Bitran et al. US PUB # 2017/0039480 teaches a wearable device comprising:
a memory storing  at least one exercise pattern: (225, 270; figure 2)(paragraph 0023 & 0038)
a sensor configured to sense a motion of the wearable device; (paragraphs 0004, 0091& 0128)and 
at least one processor(614; figure 6) configured to:
receive a user input for selecting an exercise pattern, (paragraphs 0050 & 0127-0128)
based on the user input, select the exercise pattern from among the stored at least one exercise pattern.(Paragraph  0050)
obtain a motion  of the wearable device sensed through the sensor, (310;figure 3) (paragraph 0041) other sensor data that may be sensed or otherwise detected by a sensor (or other detector) component(s) including data derived from a sensor component associated with the user (including location, motion, orientation, position, user-access, user-activity, network-access, user-device-charging, or other data that is capable of being provided by one or more sensor component)
determine a motion pattern based on the obtained motion.  (paragraph 0043,0095-0099) 
compare 
based on the comparison, determine that the motion pattern is within a predetermined motion range of the selected exercise pattern. (paragraph 0020, 0049-0050 & 0066-0069)

based on the number being greater than or equal to a predetermined number, update the  selected exercise pattern based on the motion pattern (paragraph 0068)
With regards to claims 2, Bitran et al. US PUB # 2017/0039480 teaches the at least one processor is further configured to determine an accuracy of the exercise. (Paragraph 0004)
With regards to claim 3, Bitran et al. US PUB # 2017/0039480 teaches a user interface configured to select at least one exercise, wherein the at least one processor is further configured to compare an exercise pattern corresponding to the at least one exercise selected via the user interface with the motion pattern. (Paragraph 0091-0092)(figure 3)
With regards to claim 4, Bitran et al. US PUB # 2017/0039480 teaches the user interface is further configured to display (616) a number of times that the at least one exercise is performed. (contextual information; paragraph 0091)
With regards to claim 5, Bitran et al. US PUB # 2017/0039480 teaches the user interface is further configured to display the number of times that the exercise is performed and together with a prestored target number of times. (Figure 7a-b)
With regards to claim 6, Bitran et al. US PUB # 2017/0039480 teaches the at least one processor is further configured to modify the prestored target number of times based on the number of times that the at least one exercise is performed for a predetermined time. (Figure 7a-b)
With regards to claim 7, Bitran et al. US PUB # 2017/0039480 teaches a communicator  configured to receive exercise information from an external device, wherein the at least one processor is further configured to compare an exercise pattern corresponding to the exercise information with the motion pattern. (Location and sensor data; paragraph 0091)

With regards to claim 9, Bitran et al. US PUB # 2017/0039480 teaches the at least one processor further configured to control the communicator to transmit a number of times that the exercise pattern is performed to the external device. (110,106; figure 1)
With regards to claim 11, Bitran et al. US PUB # 2017/0039480 teaches the sensor includes at least one of a three-axis acceleration sensor or a gyro sensor. (Paragraph 0042)
With regards to claim 12, Bitran et al. US PUB # 2017/0039480 teaches a body contact sensor further configured to measure biological signals of the user, wherein the at least one processor is further configured to calculate an exercise effect of an exercise based on the biological signals of the user measured by the body contact sensor. (wearable device, physiological data; paragraph 0041)
With regards to claim 13, Bitran et al. US PUB # 2017/0039480 teaches the body contact sensor includes at least one of a heartbeat measuring sensor, a body temperature measuring sensor, or a skin resistance sensor. (physiological data; paragraph 0041)
With regards to claim 14, Bitran et al. US PUB # 2017/0039480 teaches user terminal device connectable to a wearable device, the user terminal device comprising: 
a memory storing at least one exercise pattern; (225, 270; figure 2) (paragraph 0023 & 0038)
a communicator configured to receive motion information and a user input for selecting an exercise pattern from the wearable device; (paragraphs 0004, 0091& 0128) and 
a processor (614; figure 6) configured to:
based on the user input, select the exercise pattern from among the stored at least one exercise pattern, (paragraphs 0050 & 0127-0128)
 other sensor data that may be sensed or otherwise detected by a sensor (or other detector) component(s) including data derived from a sensor component associated with the user (including location, motion, orientation, position, user-access, user-activity, network-access, user-device-charging, or other data that is capable of being provided by one or more sensor component)
compare the determined motion pattern with the selected exercise pattern, (320; figure 3) (paragraph 0050)
based on the comparison, determine that the motion pattern is within a predetermined motion range of the selected exercise pattern, (paragraph 0020, 0049-0050 & 0066-0069)
based on the determination, obtain a number of motion patterns being within predetermined motion ranges of the selected exercise pattern, (paragraph 0066-0069) and
based on the number being greater than or equal to a predetermined number, update the selected exercise pattern based on the motion pattern. (paragraph 0068)
With regards to claim 15, Bitran et al. US PUB # 2017/0039480 teaches the processor is further configured to determine an accuracy of an exercise. (Paragraph 0004)
With regards to claim 16, Bitran et al. US PUB # 2017/0039480 teaches the motion pattern comprises at least one of a golf swing pattern, a badminton swing pattern, a tennis swing pattern, a basketball swing pattern, or other similar swing pattern. (paragraph 0015 &0049)
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitran et al. US PUB # 2017/0039480 in view of Samhat US 2015/0172441.
With regards to claim 10, Bitran et al. does not appear to teach the communicator includes a near filed communication (NFC) module communicable with an NFC tag. 
Samhat US 2015/0172441 teaches the communicator includes a near field communication (NFC) circuitry communicable with an NFC tag. (Paragraph 0017)
	It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the Bitran invention to include the NFC communication circuitry in order to arrive at the claimed invention as it would be highly desirable to have a solution form communication management for periods of inconvenience on wearable devices without the limitations of conventional steps. (paragraph 0004)
Response to Arguments
13.	Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain 
In this instance applicant argues that the prior art of record does not teach determining that the motion pattern is within a predetermined motion range of the selected exercise pattern” and “based on the number of motion patterns within predetermined motion ranges of the selected exercise pattern being greater than or equal to a predetermined number, update the selected exercise pattern based on the motion pattern,” as presently recited in the amended.
The limitations cited by applicant as not being taught by the prior art are cited with the relevant paragraphs teaching those limitation below:
1)  “determine that the motion pattern is within a predetermined motion range of the selected exercise pattern.” is taught in the following sections of the prior art (paragraph 0020, 0049-0050 & 0066-0069) The description of the exercise event can include a description of the exercises engaged in. For example, the exercise event could be classified as running, cycling, swimming, weightlifting, or some other event. The description can be generated by analyzing physiological data such as heart rate, along with other data gleaned from the fitness trackers.  For example, a number of steps, velocities, and other movement exercise could indicate what exercise was being performed during the exercise event.
2) based on the number being greater than or equal to a predetermined number, update the selected exercise pattern based on the motion pattern (paragraph 0068)
In some instances, the confidence score may be considered when providing a determined exercise pattern to an exercise pattern consumer 270.  For example, in some embodiments, a minimum confidence score may be needed before using the exercise pattern to provide an improved user experience or other service by an exercise pattern consumer 270.  In one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only exercise patterns having a 0.6 (or greater) likelihood of predicting user exercise may be may be provided.  Nevertheless, where confidence scores and thresholds are used, determined patterns of user exercise with confidence scores less than the threshold may still be monitored and updated based on additional exercise observations, since the additional observations of may increase the confidence for a particular pattern. 

. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Yuen US Pub 2014/0278220 teaches a fitness monitoring device with altimeter.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday -Friday 8 am-6pm.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864 
February 25, 2021